DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the drawings:
Applicant asserts the spring 129 satisfies 37CRF 1.83(a) and is sufficient to be understood by those skilled in the art.  First, Examiner notes that the contents and clarity of the drawings are not measured by “one skilled in the art”; examiner notes that the standard for obviousness rejections is “one of ORDINARY skill in the art”, please see MPEP2141.03.  Second, 37CFR 1.83(a) allows for “conventional features…where their detailed illustration is not essential for a proper understanding of the invention”.  If applicant asserts that the spring 129 is a “conventional feature”, examiner will drop the objection.  If applicant does NOT assert that the spring 129 is a “conventional feature”, then the drawings are not sufficient, and the objection is maintained.  Examiner maintains the drawing objection until applicant states the status of the spring 129 as “conventional” or not conventional.  
Regarding 101 rejection: 
Examiner thanks applicant for the claim amendment to claim 1.  Double patenting rejection is moot.  
Regarding 102 rejection:
Regarding device claims 8 and 10, Applicant has amended to claim that the first and second openings are radially offset, a feature unshown in primary reference Turner.  Examiner notes that 6591453 Jenks, previously cited in the parent case 13/676919, which was rejected with Turner in view of Jenks on 9/19/2016.  
Regarding method claims 11-12, Applicant asserts that the openings are not radially offset.  Examiner notes that none of the ball bearings are along the axis of rotation, and all are rotating around the axis of rotation; therefore, each ball bearing is radially offset from the other ball bearings, and the recess that receives those ball bearings are radially offset.  

Double Patenting
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring to apply a force to the first body” of claim 3, and “spring is preloaded in contact with the first body” of claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that while these phrases are present in [0025], applicant’s drawings do not provide any details regarding spring 129.  Examiner notes that the spring 129 is present in figures 1b, 4c, 4d, but applicant does not show any details of the spring 129, and does not provide enough detail in the specification to support any drawing amendments regarding details about the spring.  37CFR 1.83(a) allows for “conventional features…where their detailed illustration is not essential for a proper understanding of the invention”.  If applicant asserts that the spring 129 is a “conventional feature”, examiner will drop the objection.  If applicant does NOT assert that the spring 129 is a “conventional feature”, then the drawings are not sufficient, and the objection is maintained.  Examiner maintains the drawing objection until applicant states the status of the spring 129 as “conventional” or not conventional.  Examiner currently assumes that the spring 129 is not a conventional feature. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 5940934 Turner in view of 6591453 Jenks.
Please see original rejection of this subject matter in the parent case 13/676919 on 9/19/2016.

    PNG
    media_image1.png
    624
    616
    media_image1.png
    Greyscale
Regarding claim 1, Turner discloses a releasable ball lock hinge (butt hinge with spring biased balls which allow separation of the butt hinge leaves), comprising: 
a first body 12 having first openings (for the release balls) and second openings, the second opening being formed in the first body at a position aligned with the first opening; 
first and second hinge balls (as annotated) configured to move within the first opening (moving linearly); 
first and second release balls (as annotated) configured to move within a different opening (as annotated); and 
a second body 14 configured to rotatably interface and removably couple with the first body (rotate as a hinge when connected, and also pull apart), the second body 14 having 
hinge recesses (where the hinge balls are received) to engage the first and second hinge balls when the first body and the second body are in a secured position (while attached together), thereby providing an axis of rotation for the hinge (in place of the hinge pin, column 1, line 28), and 
release recesses (where the release balls are received) to receive the first and second release balls when the first body and the second body are in a release position (all positions of the hinge of Turner are “a release position”), the release recesses being formed in the second body at positions radially aligned with the hinge recesses; 
wherein, in the secured position (inserted together), a portion of the second body is configured to position the release balls such that the hinge balls are maintained in engagement with the hinge recesses (all recesses receive all biasing balls), 
wherein, in the release position (separated), the release recesses facilitate movement of the release balls into the release recesses, and movement of the hinge balls out of engagement with the hinge recesses, thereby facilitating separation of the first body and the second body (being separated allows more degrees of freedom of movement).  
Turner discloses the use of two pairs of spring biased balls, both pairs mounted in the first body, the two pairs of spring biased balls are received in recesses of the second body forming the hinge axis, and therefore examiner considers all balls and recesses disclosed by Turner as hinge recesses.  Turner does NOT disclose the use of more pairs of spring biased balls with matching recesses at a location that are radially offset from the existing balls and recesses that form the hinge axis.  
Jenks discloses a releasable lock hinge, comprising a hinge pin 40 and a locking pin 50, a first body 20 having a first opening 42 (along the hinge axis) and a second opening 24 radially spaced from the first opening 42; and a second body 30 removably coupled with the first body 20, the hinge pin 40 engaging the second body 30 along the hinge axis (“40 pivotally attaching the leaves together, column 3, line 48), and the second body 30 having a release recess 24 radially offset from the axis of rotation (cover).  Figure 3 is considered the “secured position” of Jenks, where the first openings 42 are aligned along the hinge axis, but not the offset openings 24.  Figure 4 is considered the “release position” because the first openings forming the hinge axis AND the second openings which are offset from the hinge axis are aligned.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the known spring ball and detent structure of Turner into a known duplicate location, as taught by Jenks, in order to create a locked position (figure 4).  In the resulting combination, examiner notes that Turner would have two pairs of spring balls in each knuckle 22 arranged as known by Jenks, the known arrangement in Jenks is one along the hinge axis and one offset from the hinge axis.  
Regarding the last “wherein” phrase, examiner notes that “facilitating separation of the first body and the second body” is the intended function of the release ball in the release recess. Because Turner teaches the spring balls are “releasable”, AND that Turner as modified discloses the offset location, examiner contends that the structure AND the capability of “facilitating separation” is met.  Applicant has not claimed any particular structure of the release recesses that is different from the prior art that correlates with the intended function.  Because examiner notes that the structure, as well as the capability, is met, that the phrase is met in the prior art.  

Regarding claim 2, Turner as modified discloses the releasable ball lock hinge of claim 1, wherein the second body 14 further comprises a first support (knuckle) and a second support (knuckle), each support having formed therein one of the hinge recesses (recess along the hinge axis, taught in Turner AND Jenks) and one of the release recesses (offset recess taught in Jenks).

Regarding claim 3, Turner as modified discloses the releasable ball lock hinge of claim 1, further comprising a spring 35 (between the balls, taught in Turner) to apply a force to the first body (to the balls within the first body) tending to separate the first body from the second body when in the release position (tending to keep the hinge separated, once already separated).

Regarding claim 4, Turner as modified discloses the releasable ball lock hinge of claim 3, wherein the spring 35 is preloaded in contact with the first body (forces the balls outward).

Regarding claim 5, Turner as modified discloses the releasable ball lock hinge of claim 1, wherein the second body 14 comprises a base component (plate with mounting holes 20) and a carriage (screws) movable relative to the base component (plate) to adjust a position of the first body relative to the base component of the second body.

Regarding claim 6, Turner as modified discloses the releasable ball lock hinge of claim 1, wherein an angle of the release position (the position where the offset recesses/balls align) is variable (depends on where there offset holes are made).

Regarding claim 7, Turner as modified discloses the releasable ball lock hinge of claim 1, wherein the release recesses (along the offset axis) are formed in disks (expanded knuckles of Turner to allow for offset holes taught by Jenks) that are movable (rotatable) to vary the angle of the release position.

Regarding claims 8 and 13, Turner discloses a releasable ball lock hinge, comprising: 
a first body 12 operable with a hinge ball and a release ball (indicated in annotated figure 2, below), each movable within respective openings of the first body (two different openings in first body 12), the respective openings being formed in the first body at a position axially aligned with one another; 
a second body 14 configured to rotatably interface and removably couple with the first body (uncoupled in figure 2, coupled in figure 1), the hinge ball releasably engaging the second body (as shown in figure 1) via a hinge recess formed in the second body (recesses receiving the balls of Turner along the hinge axis), and the second body 14 having a release recess (annotated) operable with the release ball to disengage the hinge ball (the release ball must be decoupled in order for the hinge to be decoupled, and therefore for the hinge ball to disengage the hinge ball) and alternately couple and release the first body and the second body based on a relative position between the first body and the second body (relative position is based on the axis of the recesses and the axis of the balls to align), the release recess being formed in the second body at a position that is axially aligned with the hinge recess; 
an intermediate ball (Turner has two) disposed between the hinge ball and the release ball (as shown in figure 2 as annotated), and configured to transfer forces between the hinge ball and the release ball to maintain the engagement of the hinge ball and the second body and to facilitate movement of the hinge ball out of engagement with the second body (intermediate balls transfer forces between the hinge ball and release ball using the two springs and the intermediate knuckle 24); and 
a spring 30 operable to apply a force to the first body 12 (by forcing balls 28a away from each other, which applies a force on the first body) tending to separate the first body from the second body (please see discussion below).
Turner discloses the use of two pairs of spring biased balls, both pairs mounted in the first body, the two pairs of spring biased balls are received in recesses of the second body forming the hinge axis, and therefore examiner considers all balls and recesses disclosed by Turner as hinge recesses.  Turner does NOT disclose the use of more pairs of spring biased balls with matching recesses at a location that are radially offset from the existing balls and recesses that form the hinge axis.  
Jenks discloses a releasable lock hinge, comprising a hinge pin 40 and a locking pin 50, a first body 20 having a first opening 42 (along the hinge axis) and a second opening 24 radially spaced from the first opening 42; and a second body 30 removably coupled with the first body 20, the hinge pin 40 engaging the second body 30 along the hinge axis (“40 pivotally attaching the leaves together, column 3, line 48), and the second body 30 having a release recess 24 radially offset from the axis of rotation (cover).  Figure 3 is considered the “secured position” of Jenks, where the first openings 42 are aligned along the hinge axis, but not the offset openings 24.  Figure 4 is considered the “release position” because the first openings forming the hinge axis AND the second openings which are offset from the hinge axis are aligned.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the known spring ball and detent structure of Turner into a known duplicate location, as taught by Jenks, in order to create a locked position (figure 4).  In the resulting combination, examiner notes that Turner would have two pairs of spring balls in each knuckle 22 arranged as known by Jenks, the known arrangement in Jenks is one along the hinge axis and one offset from the hinge axis.  
Examiner contends that spring 30 “tends to separate the first body from the second body” based on the shape of the balls 28a.  Examiner notes that until the edge 232 of second body 14 reaches the apex of the curve of the ball 28, the spring “tends” to keep the hinge in the original condition, whether it is apart or separate.  The spring resists the change until the parts reach the apex of the protruding surface of the sphere.  After the change reaches the apex of the ball 28a surface that protrudes, the spring biases the ball outward, and therefore “tends” to push the hinge towards the second condition, whether that is apart or separate.  For instance, examiner shows in annotated figure 2, which range the spring “tends to separate”, and which range the spring “tends to retain”.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Regarding claim 9, Turner as modified discloses the releasable ball lock hinge of claim 8, wherein the second body 14 comprises a base component (plate with mounting holes 20) and a carriage (screws) movable relative to the base component (plate) to adjust a position of the first body relative to the base component of the second body.

Regarding claim 10, Turner discloses the releasable ball lock hinge of claim 8, wherein an angle of release of the first body and the second body is variable, because the release may occur at any angular location of hinge of Turner.

Claim(s) 11-12 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by EP0796969 Maggi.
Regarding claim 11, Maggi discloses a method for operating a releasable hinge, the method comprising: 
aligning first and second hinge balls 4 operable within a first opening (semicircle arc of groove in body 3) of a first body 38 with hinge recesses (groove of body 46) of a second body 39, wherein the first and second hinge balls 4 are movable (around a circumference) and engageable with the hinge recesses (as shown in figure 11, engaged in both recesses) to provide an axis of rotation (as shown in figure 11); 
aligning first and second release balls 4 operable within a second opening (other half of the groove in body 3 forming a semicircle) of the first body 38 with release recesses (groove of body 46) of the second body 39 (as shown in figure 11), wherein the first and second release balls 4 are movable (around a circumference) and extend at least partially into the release recesses (as shown in figure 11, engaged in both recesses), thereby providing a release position (“release position” is just a name of the position of the balls in the release recesses), wherein the second opening is formed within the first body at a position radially offset from the first opening (each opening is a semi-circle that is spaced from the hinge axis, therefore both semicircles of the grooves are offset from each other), and wherein the release recesses are formed in the second body at a position radially offset (across the hinge axis) from the hinge recesses; 
displacing an intermediate ball (third ball used in both hinge and release ball sides) disposed between the hinge balls and the release balls (as shown in figure 12); and 
moving the first body 38 and the second body 39 relative to one another about the axis of rotation to a secured position (any position that isn’t considered the “release position”), wherein a portion of the second body 39 is configured to position the release balls such that the hinge balls are maintained in engagement with the hinge recesses (by having a groove in the second body 39 as previously claimed).

Regarding claim 12, Maggi discloses the method of claim 11, further comprising moving the first body 38 and the second body 39 relative to one another about the axis of rotation 48 to the release position (any arbitrary location, as discussed above), wherein the release recesses (previously discussed) facilitate movement of the release balls into the release recesses (by having set screws 47 or 41), and movement of the hinge balls 4 out of engagement with the hinge recesses (by using set screws 47 and 41), thereby facilitating separation of the first body and the second body.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677